In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1901V
                                          UNPUBLISHED


    ERNESTINA HERNANDEZ,                                        Chief Special Master Corcoran

                         Petitioner,                            Filed: January 11, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On December 16, 2019, Ernestina Hernandez filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
8, 2018. Petition at 1; Stipulation, filed January 10, 2022, at ¶¶ 2-4. Petitioner further
alleges the vaccine was administered in the United States, she experienced residual
effects of her injury for more than six months, and there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition. Petition
at ¶¶ 2, 10-11; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a
SIRVA, as defined in the Table; denies that the vaccine caused petitioner’s alleged
shoulder injury, or any other injury; and denies that her current condition is a sequelae of
a vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on January 10, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $25,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
 ERNESTINA HERNANDEZ,
                                                 )
                                                 )
                 Petitioner,
 V.
                                                 )    No. 19-l901V
                                                 )    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN ))                     ECF
 SERVICES,                     )

_______________  Respondent.                     ))


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        l . Ernestina Hernandez, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa- 10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injW"ies allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § l00.3(a).

       2. Petitioner received the flu vaccination in her left arm on October 8, 2018.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine

Administration ("SIRVA") as a result of receiving the flu vaccine, within the Table time frame,

and that she experienced residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
            6. Respondent denies that petitioner sustained a SIRVA, as defmed in the Table; denies

that the vaccine caused petitioner's alleged shoulder injwy, or any other injwy; and denies that

her current condition is a sequelae of a vaccine-related injury.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnbed in paragraph 8 of this Stipulation.

            8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

            A lump sum of $25,000.00 in the form of a check payable to pet1t10ner. This
            amount represents compensation for all damages that would be available under 42
            U.S.C. § 300aa-l5(a).

            9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

            I0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                     2
        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

15(0, subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individua I capacity and on behalf of her heirs, executors, admirustrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Hwnan Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccine administered on or about October 8, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on December 16, 2019, in the

United States Court of Federal Claims as petition No. 19-1901V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete confonnity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer a

shoulder injury or her current disabilities, or any other injury or condition, or that petitioner

sustained an injury contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                   4
      Re!lpectfully submitted,




     A ITORNE OF RECORD FOR           AUTHORIZED REPRSENTATIVE
(    PETITIONER:                      OF THE ATTORNEY GENERAL:




                                      ' M,.,__~ ~
     ~ J . MULLER, E,                 HEATHER L. PEARLMAN
    Muller Brazil, LLP                Deputy Director
    715 Twining Road, Suite 208       Torts Branch
    Dresher. PA 19025                 Civtl Division
    (215} 885-1655                    U.S. Department of Justice
    (215) 885-1644                    P.0.Box 146
    max@myvaccineJawyer.com           Benjamin Franklin Station
                                      Washington, DC 20044-0146


    AUmORJZED REPRESENTATIVE          ATTORNEY OF RECORD FOR
    OF THE SECRETARY OF HEALTH        RESPONDENT:
    AND HUMAN SERVICES:

                                       ~~Po~                        -
o&. ~ , o,#Sc.-, ~/?ttW~,t,                h-,~LP~
    CDR GEORGE REED GRIMES, MD,       KYLEE. POZZA
  Director, D~ion of Injury           Trial Attorney
   Compensation Progra~               Torts Branch
 Health Syste~ Bureau                 Civil Division
 Health ResOlaces and Services        U.S. Department of Justice
  Admirmtration                       P.O.Box 146
 U.S. Department of Health            Benjamin Franklin Station
  and Hwnan Services                  Washington, DC 20044--0146
 5600 Fishers Lane, 08N 146B          Tel: (202) 616-3661
 Rockville, MD 20857                  E-mail: Kyle.Pozm@usdoj.gov


Dated: Otf lo Ju,2..'-



                                  5